DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 12 January 2021.  This communication is the first action on merits. The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 1 is cancelled.
Claims 2-21 are new.
Claims 2-21 are currently pending and have been examined.

Priority
The application 17/147,016 filed on 12 January 2021 claims priority from US patent application 14/943,025 filed on 17 November 2015, which claims priority from US patent application 14/263,916 filed on 28 April 2014 (now patent 9,652,666), which claims priority from US patent application 14/187,300 filed on 23 February 2014 (now patent 8,982,213), which claims priority from US patent application 13/686,802 filed on 27 November 2012 (now patent 8,698,895), which claims priority from US provisional patent application 61/680,268 filed on 6 August 2012.
The disclosure of the prior-filed application, application 61/680,268 filed on 6 August 2012 fails to provide adequate support in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, 61/680,268 does not provide support for the following limitation of claim 5 (and its dependent claims 6-9).
Claim 5: the second camera is included in an unmanned air vehicle that is configured to be autonomously operated;

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 13 April 2021 has been acknowledged by the Office.

Claim Interpretation
The term ‘approximately equal’ is a relative term which is not further clarified in the claims what represents approximately equal instead of equal.  However, the Applicant’s specification ¶[0039], ¶[0060], ¶[0074] clarifies characteristics as being approximately equal when the difference is below a predetermined threshold or characteristics are unchanged.  This is how ‘approximately equal’ is being interpreted, to preclude an interpretation of indefiniteness. 

Claim Objections
Claim 7 is objected to because of the following informalities. Appropriate correction is required.
Claim 7:
Claim 7 includes the limitation “receiving one or more second images from a second camera…”, however ‘a second camera’ was already introduced in claim 4 which claim 6 depends on.  If these are referring to the same ‘second camera’, the Office recommends amending claim 7 to include “the second camera”.  If this is not referring to the same ‘second camera’, the Office recommends amending the language to further distinguish these cameras.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21:
Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 2-19 recite a method, claim 20 recites a system, and claim 21 recites a storage device. Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claim(s) 2-21 recite an abstract idea. Independent claims 2, 20, and 21 recite determining, based on at least one of a plurality of first images, a first static characteristic of a first object; determining, based on at least one other of the plurality of first images, a second static characteristic of the first object; determining, based on at least two of the plurality of first images, a first dynamic characteristic of the first object; determining, based on at least two other of the plurality of first images, a second dynamic characteristic of the first object; determining that the second static characteristic is approximately equal to the first static characteristic and that the second dynamic characteristic is approximately equal to the first dynamic characteristic; and determining, in response to the approximate equivalence between the second static characteristic and the first static characteristic and the approximate equivalence between the second dynamic characteristic and the first dynamic characteristic, that the first object is moving, wherein: the first static characteristic and the second static characteristic are characteristics of the first object that are constant over time, and the first dynamic characteristic and the second dynamic characteristic are characteristics of the first object that change over time.
The claim(s) as a whole recite methods of organizing human activities and/or mental processes. First, the claim 2, 20, and 21 limitations of a computer-implemented method / system comprising one or more processors connected to at least one storage device / storage device storing a computer program determining a first static characteristic…; determining a second static characteristic; determining a first dynamic characteristic…; determining a second dynamic characteristic…; determining that the second static characteristic is approximately equal to the first static characteristic and that the second dynamic characteristic is approximately equal to the first dynamic characteristic…; determining in response to the approximate equivalence… the first object is moving…are organizing human activities.  For instance, the claims are similar to a person analyzing observing an object’s characteristics and observing the object based on those characteristics across images to recognize its movement. Other than reciting generic computer components, such as a computer (computer-implemented), one or more processors, at least one storage device, computer program, nothing in these claim limitations preclude the steps from practically being performed by a person / people. Note that each of these determining steps are managing personal behavior.  Note that determining in response to the approximate equivalence… the first object is moving is following rules or instructions. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (i.e. these limitations represent the sub-groupings of managing personal behavior, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas.
Second, the claim 2, 20, and 21 limitations of a computer-implemented method / system comprising one or more processors connected to at least one storage device / storage device storing a computer program determining a first static characteristic…; determining a second static characteristic; determining a first dynamic characteristic…; determining a second dynamic characteristic…; determining that the second static characteristic is approximately equal to the first static characteristic and that the second dynamic characteristic is approximately equal to the first dynamic characteristic…; determining in response to the approximate equivalence… the first object is moving… as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting a computer (computer-implemented), one or more processors, at least one storage device, and computer program, nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, but for the generic / general purpose computer language, determining in the context of this claim encompasses a user manually observing and judging characteristics from images, evaluating and judging whether characteristics are equal, and judging movement. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, evaluation, judgment) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.
The mere recitation of generic computer components (e.g. computer, one or more processors, at least one storage device, and computer program) does not take the claims out of methods of the organizing human activity or mental processes grouping. Accordingly, the claim(s) recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1 and 11 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities and/or mental processes in a computer environment.  The claimed computer components (i.e. computer, one or more processors, at least one storage device, and computer program) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general-purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (e.g. computer, one or more processors, at least one storage device, and computer program). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors to perform each of the determining steps amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f).
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general-purpose computers. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to determine that an object has moved), that is tangentially associated with a technology element (e.g. computers), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 2, 20, 21, and further considering the addition of dependent claims 3-19. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claim 3:  The limitation of receiving, from a first camera having a first field of view, the plurality of first images showing the first object represents an additional element that is not indicative of a practical application or significantly more.  Receiving is claimed at a high level of detail and represents the extra-solution activity of data gathering, and the first camera is another computer component recited at a high level of generality and amounts to using computers as a tool. Furthermore, receiving is claimed at a high level of detail and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs); electronically scanning or extracting data from a physical document (Content Extraction). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claim 4:  The limitation of wherein the at least one other of the plurality of first images and the at least two other of the plurality of first images are received from a second camera having a second field of view different from the first field of view and partially overlaps with the first field of view represents an additional element that is not indicative of a practical application or significantly more.  Receiving is claimed at a high level of detail and represents the extra-solution activity of data gathering, and the second camera is another computer component recited at a high level of generality and amounts to using computers as a tool. Furthermore, receiving is claimed at a high level of detail and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs); electronically scanning or extracting data from a physical document (Content Extraction). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claim 5:  The limitation of wherein the second camera is included in an unmanned air vehicle that is configured to be autonomously operated represents an additional element, that is not indicative of a practical application or significantly more.  This limitation generally links the invention to a field of use / technological environment (e.g. UAVs), which is not a practical application or significantly more. Furthermore, see the Applicant’s specification ¶[0015] describing the additional element of including a camera on an unmanned air vehicle that is autonomously operated at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 6: The limitation of determining a unique identifier of the first object is further directed to a method of organizing human activity (i.e. managing personal behavior, following rules or instructions); and a mental process (i.e. observation, judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 7:  First, the limitation of receiving one or more second images from a second camera having a second field of view that is different from the first field of view represents an additional element that is not indicative of a practical application or significantly more.  Receiving is claimed at a high level of detail and represents the extra-solution activity of data gathering, and the second camera is another computer component recited at a high level of generality and amounts to using computers as a tool. Furthermore, receiving is claimed at a high level of detail and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs); electronically scanning or extracting data from a physical document (Content Extraction). Second, the limitation wherein determining the unique identifier of the first object comprises determining the unique identifier of the first object based on the one or more second images is further directed to a method of organizing human activity (i.e. managing personal behavior, following rules or instructions); and a mental process (i.e. observation, judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 8:  The limitation of wherein determining the unique identifier of the first object comprises receiving the unique identifier of the first object represents an additional element that is not indicative of a practical application or significantly more.  Receiving is claimed at a high level of detail and represents the extra-solution activity of data gathering. Furthermore, receiving is claimed at a high level of detail and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 9:  The limitation of wherein the unique identifier of the first object is a license plate number, a one-dimensional bar code, or a matrix bar code associated with the first object represents an additional element, that is not indicative of a practical application or significantly more.  This limitation generally links the invention to a field of use / technological environment (e.g. vehicles, bar codes), which is not a practical application or significantly more. Furthermore, see the Applicant’s specification ¶[0014], ¶[0139], ¶[0144], ¶[0191-192] describing the additional element of using license plate number and bar code at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 10: The static characteristic limitations merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 11: The dynamic characteristic limitations merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 12: The limitations of comparing the second static characteristic to the first static characteristic; and comparing the second dynamic characteristic to the first dynamic characteristic
are further directed to a method of organizing human activity (i.e. managing personal behavior); and a mental process (i.e. evaluation, judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 13:  The limitation of wherein the first object is a first pedestrian, a first wheeled transportation apparatus, or a first vehicle represents an additional element, that is not indicative of a practical application or significantly more.  This limitation generally links the invention to a field of use (e.g. vehicles, people), which is not a practical application or significantly more. Furthermore, see the Applicant’s specification ¶[0034], ¶[0072], ¶[0141] describing the additional element of the images including pedestrians and cars, and pedestrian / vehicle tracking including many machine vision techniques are known in the art at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 14: The limitation wherein determining that the first object is moving comprises determining that the first object is traversing a portion of a roadway or a walkway is further directed to a method of organizing human activity (i.e. managing personal behavior); and a mental process (i.e. observation, judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 15:  First, the limitation of receiving, from a third-party parking payment system, payment information specifying a period of time that was received by the third-party parking payment system represents an additional element that is not indicative of a practical application or significantly more.  Receiving is claimed at a high level of detail and represents the extra-solution activity of data gathering, and the third-party parking payment system is another computer component recited at a high level of generality and amounts to using computers as a tool, also generally linking the invention to a field of use (i.e. parking). Furthermore, receiving is claimed at a high level of detail and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs). Second, the limitation associating the period of time with the first object is further directed to a method of organizing human activity (i.e. managing personal behavior, following rules or instructions); and a mental process (i.e. judgment) as described in the independent claim. Note that associating is also claimed at such a high level of detail that it also represents the extra-solution activity of record keeping which is not a practical application or significantly more, and further represents the court identified well-understood, routine, and conventional function of electronic record keeping (Alice). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 16:  The limitation of wherein the third-party parking payment system is a third-party pay-by-space parking payment system, a third-party pay-and-display parking payment system, or a third-party curbside parking meter payment system represents an additional element that is not indicative of a practical application or significantly more. The third party pay-by-space payment system / pay-and-display payment system / curbside parking meter payment system is another computer component recited at a high level of generality and amounts to using computers as a tool, and generally links the invention to a field of use (e.g. third party payment systems), which is not a practical application or significantly more. Furthermore, see the Applicant’s specification ¶[0109], ¶[0125], ¶[0147], ¶[0165], ¶[0173] describing the additional element of receiving cost data (and data in general) from a third-party pay-by-space parking payment system, a third-party pay-and-display parking payment system, or a third-party curbside parking meter payment systems at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 17: The limitation wherein associating the period of time with the first object comprises determining that a pedestrian traveled between the first object and a payment station of the third-party parking payment system is further directed to a method of organizing human activity (i.e. managing personal behavior); and a mental process (i.e. observation, judgment) as described in the independent claim. Note that the payment station is not performing any active steps and the third party parking payment system only generally links the invention to a field of use (e.g. parking) which is not a practical application or significantly more. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 18:  The limitation of providing real-time tracking of the first object to a law enforcement or security system represents an additional element that is not indicative of a practical application or significantly more. Providing is claimed at a high level of detail (a general means of outputting the result of the determined moving) and represents the extra-solution activity of transmitting data, which is not a practical application or significantly more; and the law enforcement / security system is another computer recited at a high level of generality and amounts to using computers as a tool, which is also not a practical application or significantly more. Furthermore, providing is claimed at a high level of detail and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 19:  The limitation of forwarding a location of the first object to the law enforcement or the security system represents an additional element that is not indicative of a practical application or significantly more. Providing is claimed at a high level of detail (a general means of outputting the result of the determined moving) and represents the extra-solution activity of transmitting data, which is not a practical application or significantly more; and the law enforcement / security system is another computer recited at a high level of generality and amounts to using computers as a tool, which is also not a practical application or significantly more. Furthermore, forwarding is claimed at a high level of detail and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Therefore claims 2, 20, 21, and the dependent claims 3-19 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 2-21 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 11-14, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2004/0222904 A1 to Ciolli in view of US patent publication 6,140,941 to Dwyer et al. in view of US patent application publication 2009/0046897 A1 to Rowsell et al.
Claim 2:
Ciolli, as shown, teaches the following:
A computer-implemented method of tracking at least one object, the method comprising: 
determining, based on at least one of a plurality of first images, a first static characteristic of a first object (Ciolli ¶[0047], ¶[0125-126] details providing a series of images of the vehicle so that the plate can be identified); 
determining, based on at least one other of the plurality of first images, a second static characteristic of the first object (Ciolli ¶[0125-126], ¶[0148], ¶[0163] details providing a series of images of the vehicle so that the plate can be identified across multiple images, and retrieving all license plate images for a particular violation, i.e. determining more than one image with license plates; and ¶[0146] identifying the type of vehicle from an image); 
determining, based on at least two of the plurality of first images, a first dynamic characteristic of the first object (Ciolli ¶[0137], ¶[0139] details determining the speed of the vehicle based on analyzing the movement of the vehicle in frame to frame images captured by the camera over a predefined distance, and storing the speed and direction of travel with the images);
With respect to the following:
determining that the second static characteristic is approximately equal to the first static characteristic…; and 
Ciolli, as shown in ¶[0125-126], ¶[0161], ¶[0163] details obtaining a sequence of images which relate to the event and the determined number-plate of the vehicle using OCR, and requesting and retrieving all the license plate images for a particular violation be furnished, suggesting but not explicitly stating determining that the second static characteristic (license plate) is approximately equal to the first static characteristic.  However, Dwyer teaches this limitations, obtaining a first image with a vehicle license plate (first static characteristic) at a first time using OCR, obtaining a second image with a vehicle license plate (second static characteristic) at a second time using OCR, and then comparing the second image license plate to the first image license plate to determine it is a match using a processor-based system (Dwyer Fig 1, col 4 ln 26-38, col 8 ln 46-50, col 9 ln 33-55).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining that the second static characteristic is approximately equal to the first static characteristic… as taught by Dwyer with the teachings of Ciolli, with the motivation to “track[] vehicles in multiple lanes” and “identify vehicles entering and exiting” (Dwyer col 1 ln 36-42, col 8 ln 40). In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include determining that the second static characteristic is approximately equal to the first static characteristic… as taught by Dwyer in the system of Ciolli, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
With respect to the following:
determining, based on at least two other of the plurality of first images, a second dynamic characteristic of the first object; 
determining… that the second dynamic characteristic is approximately equal to the first dynamic characteristic; and 
Ciolli, as shown in ¶[0137], ¶[0139] details determining a first dynamic characteristic (speed) based on analysis of at least two images as a primary assessment of determining speed of the vehicle from a sequence of frames, and also details determined dynamic characteristics of speed and direction may be associated with the images, but does not state determining the second dynamic characteristic based on another two of the four images; and determining the second dynamic characteristic (speed) is approximately equal to the first dynamic characteristic.  However, Rowsell teaches these limitations, detailing a secondary vehicle speed assessment including collecting images at a first and second time and predicted locations of the vehicle to determine a vehicle speed, and then comparing this result against the primary vehicle speed detection system results (i.e. the frame-to-frame speed of Ciolli) to verify the accuracy of the assessment and only issue a speed violation notice when the primary and secondary speed assessment results correspond within 2% (i.e. determining speeds are approximately equal) (Rowsell ¶[0021-23], ¶[0106], ¶[0137], ¶[0145]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining, based on at least two other of the plurality of first images, a second dynamic characteristic of the first object; and determining… that the second dynamic characteristic is approximately equal to the first dynamic characteristic as taught by Rowsell with the teachings of Ciolli in view of Dwyer, with the motivation “to provide new speed assessment methods” (Rowsell ¶[0005]). In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include determining, based on at least two other of the plurality of first images, a second dynamic characteristic of the first object; and determining… that the second dynamic characteristic is approximately equal to the first dynamic characteristic as taught by Rowsell in the system of Ciolli in view of Dwyer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Dwyer (of Ciolli in view of Dwyer in view of Rowsell) also teaches the following:
determining, in response to the approximate equivalence between the second static characteristic and the first static characteristic…, that the first object is moving (Dwyer Fig 1, col 9 ln 33-55 details finding a match between the license plates in the images to conclude that the same vehicle has travelled from the entry image location to the exit image location);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining, in response to the approximate equivalence between the second static characteristic and the first static characteristic…, that the first object is moving as taught by Dwyer in the system of Ciolli (in view of Dwyer in view of Rowsell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Rowsell (of Ciolli in view of Dwyer in view of Rowsell) also teaches the following:
determining, in response to… the approximate equivalence between the second dynamic characteristic and the first dynamic characteristic, that the first object is moving (Rowsell ¶[0106], ¶[0145] details confirming that the vehicle is traveling at an identified speed identified by both the primary detector (i.e. Ciolli) and secondary speed assessments, i.e. the vehicle is moving);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining, in response to… the approximate equivalence between the second dynamic characteristic and the first dynamic characteristic, that the first object is moving as taught by Rowsell with the teachings of Ciolli in view of Dwyer (in view of Rowsell), with the motivation “to provide new speed assessment methods” (Rowsell ¶[0005]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining, in response to… the approximate equivalence between the second dynamic characteristic and the first dynamic characteristic, that the first object is moving as taught by Rowsell in the system of Ciolli in view of Dwyer (in view of Rowsell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Ciolli (in view of Dwyer in view of Rowsell) also teaches the following:
wherein: the first static characteristic and the second static characteristic are characteristics of the first object that are constant over time (Ciolli ¶[0156], ¶[0163] details the license plate of the vehicle which is a constant characteristic of the object and visible across multiple images), and
the first dynamic characteristic… are characteristics of the first object that change over time (Ciolli ¶[0129], ¶[0133], ¶[0137] details the speed of the vehicle determined by frame to frame comparison, and the vehicle may or may not stop when driving over the stop line).
Rowsell (of Ciolli in view of Dwyer in view of Rowsell) also teaches the following:
…the second dynamic characteristic are characteristics of the first object that change over time (Rowsell ¶[0025-26], ¶[0106], ¶[0111] details the speed of the vehicle which is a changing characteristic and determined by the secondary speed assessment for various speeds, also Fig 8A-8B, ¶[0022], ¶[0111], ¶[0127] details the same vehicle 2’ may either be speeding or not, i.e. speed changes).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the second dynamic characteristic are characteristics of the first object that change over time as taught by Rowsell in the system of Ciolli in view of Dwyer (in view of Rowsell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 3:
	Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 2.  Ciolli also teaches the following:
receiving, from a first camera having a first field of view, the plurality of first images showing the first object (Ciolli Fig 1, ¶[0036-37], ¶[0040], claim 8 details a narrow angle camera capturing a multiple-image set of the vehicle including the number plate).
Claim 4:
	Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 3.  Ciolli also teaches the following:
wherein the at least one other of the plurality of first images and the at least two other of the plurality of first images are received from a second camera having a second field of view different from the first field of view and partially overlaps with the first field of view (Ciolli Fig 1, ¶[0036], ¶[0115-117], ¶[0119] details both wide angle and narrow angle cameras capturing multiple-image sets, including areas monitored by both in regions 31 and 33, and monitoring from different perspectives such as from poles 18 and 90).
Claim 11:
Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 2.  Ciolli also teaches the following:
wherein: the first dynamic characteristic is one or more of a first speed of travel and a first direction of travel of the first object (Ciolli ¶[0137], ¶[0139] details determining the speed of the vehicle based on analyzing the movement of the vehicle in frame to frame images captured by the camera over a predefined distance, and storing the speed and direction of travel with the images), and
Rowsell (of Ciolli in view of Dwyer in view of Rowsell) also teaches the following:
the second dynamic characteristic is one or more of a second speed of travel and a second direction of travel of the first object (Rowsell ¶[0106], ¶[0137] details a secondary determination of speed of a vehicle along a roadway to confirm the primary speed assessment).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the second dynamic characteristic is a second speed of travel of the first object as taught by Rowsell in the system of Ciolli in view of Dwyer (in view of Rowsell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 12:
Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 2.  Dwyer also teaches the following:
comparing the second static characteristic to the first static characteristic (Dwyer Fig 1, col 4 ln 26-38, col 8 ln 46-50, col 9 ln 33-55 details obtaining a first image with a vehicle license plate (first static characteristic) at a first time using OCR, obtaining a second image with a vehicle license plate (second static characteristic) at a second time using OCR, and then comparing the second image license plate to the first image license plate to determine it is a match using a processor-based system); and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include comparing the second static characteristic to the first static characteristic as taught by Dwyer with the teachings of Ciolli (in view of Dwyer in view of Rowsell), with the motivation to “track[] vehicles in multiple lanes” and “identify vehicles entering and exiting” (Dwyer col 1 ln 36-42, col 8 ln 40). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include comparing the second static characteristic to the first static characteristic as taught by Dwyer in the system of Ciolli (in view of Dwyer in view of Rowsell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	Rowsell (of Ciolli in view of Dwyer in view of Rowsell, applying the speed assessment of Ciolli as the primary speed assessment as shown above) also teaches the following:
comparing the second dynamic characteristic to the first dynamic characteristic (Rowsell ¶[0021-23], ¶[0106], ¶[0137], ¶[0145] detailing a secondary vehicle speed assessment including collecting images at a first and second time and predicted locations of the vehicle to determine a vehicle speed, and then comparing this result against the primary vehicle speed detection system results (i.e. the frame-to-frame speed of Ciolli) to verify the accuracy of the assessment).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include comparing the second dynamic characteristic to the first dynamic characteristic as taught by Rowsell with the teachings of Ciolli in view of Dwyer (in view of Rowsell), with the motivation “to provide new speed assessment methods” (Rowsell ¶[0005]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include comparing the second dynamic characteristic to the first dynamic characteristic as taught by Rowsell in the system of Ciolli in view of Dwyer (in view of Rowsell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 13:
Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 2.  Ciolli also teaches the following:
wherein the first object is a first pedestrian, a first wheeled transportation apparatus, or a first vehicle (Ciolli ¶[0036], ¶[0146] details capturing images of a vehicle which also include cars / trucks / motorcycles, i.e. wheeled transportation apparatus).
Claim 14:
Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 2.  Ciolli also teaches the following:
wherein determining that the first object is moving comprises determining that the first object is traversing a portion of a roadway or a walkway (Ciolli Fig 1, Fig 2, ¶[0044], ¶[0120], ¶[0138-140] details monitoring a portion of a roadway or intersection).
Claim 18:
Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 2.  Ciolli also teaches the following:
providing real-time tracking of the first object to a law enforcement or security system (Ciolli Fig 9, ¶[0094], ¶[0149-150], claim 39 details providing the violation images and forwarding notices to inspect the images to a police department or officer, and real-time communication between all violation detection and recording systems).
Claim 19:
Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 2.  Ciolli also teaches the following:
wherein providing the real-time tracking of the first object to the law enforcement or the security system comprises forwarding a location of the first object to the law enforcement or the security system (Ciolli Fig 9, ¶[0094], ¶[0149-150], claim 39 details providing the violation images and forwarding notices to inspect the images to a police department or officer, and real-time communication between all violation detection and recording systems; and Fig 5, ¶[0022-23], ¶[0032], ¶[0123] details the images are stamped with the time, date and location).
Claim 20:
	Claim 20 recites substantially similar limitations as claim 2 and therefore claim 20 is rejected under the same rationale and reasoning presented above for claim 2.
Claim 21:
	Claim 21 recites substantially similar limitations as claim 2 and therefore claim 21 is rejected under the same rationale and reasoning presented above for claim 2.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2004/0222904 A1 to Ciolli in view of US patent publication 6,140,941 to Dwyer et al. in view of US patent application publication 2009/0046897 A1 to Rowsell et al., as applied to claim 4 above, and further in view of Japanese patent application publication 2011-070304 A to Yosuke et al. in view of US patent application publication 2009/0132100 A1 to Shibata.
Claim 5:
	Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 4.  With respect to the following:
wherein the second camera is included in an unmanned air vehicle that is configured to be autonomously operated.
Ciolli, as shown in ¶[0036-37], ¶[0104], ¶[0115] details either the first or second cameras can be mounted on elevated poles to determine violations, but does not explicitly state (1) the second camera is included in an air vehicle, or (2) the air vehicle is unmanned and configured to be autonomously operated.
	Regarding (1) the second camera is included in an air vehicle, Yosuke teaches this limitation using a camera mounted on a helicopter to photograph vehicle violations (Yosuke Drawings 1-2, ¶[0016-19]). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the second camera is included in an air vehicle of Yosuke for the elevated pole camera of Ciolli (in view of Dwyer in view of Rowsell). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	Regarding (2) the air vehicle is unmanned and configured to be autonomously operated, Shibata teaches this limitation with an autonomous helicopter with cameras that is autonomously controlled (Shibata ¶[0027-29]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include an unmanned and configured to be autonomously operated air vehicle as taught by Shibata with the teachings of Ciolli in view of Dwyer in view of Rowsell in view of Yosuke, with the motivation "in which it is easy to view data transmitted from the airframe and the payload device of the aircraft" (Shibata ¶[0014]). In addition, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of an unmanned and configured to be autonomously operated air vehicle of Shibata for the air vehicle of Yosuke (of Ciolli in view of Dwyer in view of Rowsell in view of Yosuke). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious
Claim 6:
	Ciolli in view of Dwyer in view of Rowsell in view of Yosuke in view of Shibata, as shown above, teach the limitations of claim 5.  Ciolli also teaches the following:
determining a unique identifier of the first object (Ciolli ¶[0124-125], claim 8 details determining the vehicle number plate from the images).
Claim 7:
	Ciolli in view of Dwyer in view of Rowsell in view of Yosuke in view of Shibata, as shown above, teach the limitations of claim 6.  Ciolli also teaches the following:
receiving one or more second images from a second camera having a second field of view that is different from the first field of view (Ciolli Fig 1, Fig 2, ¶[0037], ¶[0116], ¶[0128] details receiving multiple images from multiple cameras with different fields of views; see also/alternatively in further support of obviousness Dwyer col 1 ln 56 through col 2 ln 15, col 4 ln 26-38, col 9 ln 48-55 which details using multiple license plate cameras positioned at different entry and exit locations to capture images, and this modification would be obvious at the time of the invention since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable), 
wherein determining the unique identifier of the first object comprises determining the unique identifier of the first object based on the one or more second images (Ciolli ¶[0124-125], claim 8 details determining the vehicle number plate from the images; see also/alternatively in further support of obviousness Dwyer col 9 ln 48-55 which details using using the images from the exit location camera to identify the license number, and this modification would be obvious at the time of the invention since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable).
Claim 8:
	Ciolli in view of Dwyer in view of Rowsell in view of Yosuke in view of Shibata, as shown above, teach the limitations of claim 6.  Dwyer also teaches the following:
wherein determining the unique identifier of the first object comprises receiving the unique identifier of the first object (Dwyer Fig 2a-2b, col 4 ln 10-37, col 8 ln 37-46 details receiving the radio-frequency transponder identifiers and/or license plate number from the camera images).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include receiving the unique identifier of the first object as taught by Dwyer with the teachings of Ciolli (in view of Dwyer in view of Rowsell in view of Yosuke in view of Shibata), with the motivation to “track[] vehicles in multiple lanes using transponders and cameras eliminate the need for vehicles to stop or reduce speed for fee collection” (Dwyer col 10 ln 45-47).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include receiving the unique identifier of the first object as taught by Dwyer in the system of Ciolli (in view of Dwyer in view of Rowsell in view of Yosuke in view of Shibata), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 9:
	Ciolli in view of Dwyer in view of Rowsell in view of Yosuke in view of Shibata, as shown above, teach the limitations of claim 6.  Ciolli also teaches the following:
wherein the unique identifier of the first object is a license plate number, a one-dimensional bar code, or a matrix bar code associated with the first object (Ciolli ¶[0124-125], claim 8 details determining the vehicle number plate from the images).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2004/0222904 A1 to Ciolli in view of US patent publication 6,140,941 to Dwyer et al. in view of US patent application publication 2009/0046897 A1 to Rowsell et al., as applied to claim 2 above, and further in view of US patent application publication 2007/0008179 A1 to Hedley et al.
Claim 40:
	Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 2.  With respect to the following:
wherein: the first static characteristic is one or more of a color, an outline, a size, and a dimension of the first object, and 
the second static characteristic is one or more of a color, an outline, a size, and a dimension of the first object.
Ciolli, as shown in ¶[0037], ¶[0046-47], and ¶[0125-126], ¶[0148], ¶[0163] as shown above detail obtaining first and second static characteristics from images including vehicle license plates to identify the vehicle, but does not explicitly state the static characteristics is color, an outline, a size, and a dimension.  However, Hedley teaches this limitation identifying a vehicle fingerprint from the images that includes both the vehicle license plate and portions around the license plate including bumper and wheelbase, i.e. a vehicle outline; and multiple images are taken when the vehicle both enters and exits toll facilities / roads (Hedley Fig 8, ¶[0050], ¶[0070], ¶[0144-145], ¶[0198]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the first / second static characteristic is an outline as taught by Hedley with the teachings of Ciolli in view of Dwyer in view of Rowsell, with the motivation of “vehicle identification through matching of vehicle fingerprints is generally considered more accurate than vehicle identification though license plate information matching” (Hedley ¶[0145]).  In addition, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the first / second static characteristic the license plate with vehicle outline of Hedley for the first / second static characteristic of the license plate of Ciolli (of Ciolli in view of Dwyer in view of Rowsell). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2004/0222904 A1 to Ciolli in view of US patent publication 6,140,941 to Dwyer et al. in view of US patent application publication 2009/0046897 A1 to Rowsell et al., as applied to claim 2 above, and further in view of “Contemporary Approaches to Parking Pricing: A Primer” (May 2012) to Kaufman et al.
Claim 15:
	Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 2.  With respect to the following:
receiving, from a third-party parking payment system, payment information specifying a period of time that was received by the third-party parking payment system; and 
associating the period of time with the first object.
Ciolli, as shown in ¶[0150-151], ¶[0153], ¶[0161], ¶[0167], claim 1, claim 25 details receiving violation information associated with traffic fines and notices from a violation engine and invoicing vehicle owners the respective fine amounts and for the violation event (i.e. payment information for the period of time, associating the violation time with the vehicle and vehicle owner); and ¶[0147-149] that the system may be implemented with tollways and toll booth systems; but does not explicitly state receiving payment information for the period of time from a third-party parking payment system, and associating the period of time with the first object.  However, Kaufman teaches these limitations, providing real-time information regarding available parking spaces and pricing (i.e. receiving payment information at the period of time which it was received) from parking management systems – which include third party parking managers, and associating the license plate of a paying vehicle with the parking time (Kaufman pg. 6 ¶1 beginning “The tools to manage parking inventory…”, pg. 9 ¶1-4 beginning “The multi-space meter classification…”, pg. 13 ¶5 beginning “Improvements in LPR technology…”, pg. 17 ¶1 beginning “Ideally unbundled parking…”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include receiving, from a third-party parking payment system, payment information specifying a period of time that was received by the third-party parking payment system; and associating the period of time with the first object as taught by Kaufman with the teachings of Ciolli in view of Dwyer in view of Rowsell, with the motivation that “Better technology has also improved revenue management, provided users with more payment options, and improved enforcement” (Kaufman pg. 2 ¶3 beginning “Today, technological advances offer the opportunity…”).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include receiving, from a third-party parking payment system, payment information specifying a period of time that was received by the third-party parking payment system; and associating the period of time with the first object as taught by Kaufman in the system of Ciolli in view of Dwyer in view of Rowsell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 16:
	Ciolli in view of Dwyer in view of Rowsell in view of Kaufman, as shown above, teach the limitations of claim 15.  Kaufman also teaches the following:
wherein the third-party parking payment system is a third-party pay-by-space parking payment system, a third-party pay-and-display parking payment system, or a third-party curbside parking meter payment system (Kaufman pg. 9 ¶1-4 beginning “The multi-space meter classification represents…”, pg. 19 ¶1 beginning “Ideally unbundled parking will allow….” details managing commercial parking by third party management systems, and the parking systems include pay-by-plate with multi-space meters (i.e. curbside parking meter payment systems), and also pay-by-space and pay-and-display parking payment systems).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the third-party parking payment system is a third-party pay-by-space parking payment system, a third-party pay-and-display parking payment system, or a third-party curbside parking meter payment system as taught by Kaufman in the system of Ciolli in view of Dwyer in view of Rowsell (in view of Kaufman), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 17:
	Ciolli in view of Dwyer in view of Rowsell in view of Kaufman, as shown above, teach the limitations of claim 15.  Kaufman also teaches the following:
wherein associating the period of time with the first object comprises determining that a pedestrian traveled between the first object and a payment station of the third-party parking payment system (Kaufman pg. 9 ¶1-4 beginning “The multi-space meter classification represents…”, pg. 19 ¶1 beginning “Ideally unbundled parking will allow….” details requiring that the driver / passenger walks up to the multi-space meter or service station to purchase the parking time in the pay-by-license plate system for their vehicle and license plate, and that the commercial parking system may be managed by third party management systems).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining that a pedestrian traveled between the first object and a payment station of the third-party parking payment system as taught by Kaufman in the system of Ciolli in view of Dwyer in view of Rowsell (in view of Kaufman), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 13-14, 24, and 26-27 of U.S. Patent No. 9,607,214 B2 (hereinafter ‘214).
Claims 2-21:
Claims 2, 12 and 20-21 do not correspond to the ‘214 patent, however they are each an obvious modification to claim 1 of the ‘213 patent.  First, these claims in the Application omit limitations and elements from claim 1 of ‘213, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965). Second, limitations in claims of this Application are generic to fully encompass elements from claim 1 of ‘214 (e.g. constant dynamic characteristic is generic to speed or direction (claim 1 of ‘214), therefore these fully encompass the conflicting claim limitations and are anticipated.  
Claim 3 does not correspond to the ‘214 patent, however it is an obvious modification to claim 3 of the ‘214 patent.  This claim in the Application omits limitations and elements from claim 3 of ‘214, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).
Claim 4 does not correspond to the ‘214 patent, however it is an obvious modification to claim 4 of the ‘214 patent.  This claim in the Application omits limitations and elements from claim 4 of ‘214, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).
Claims 5-9 do not correspond to the ‘214 patent, however they are an obvious modification to claims 4 and 24 of the ‘214 patent.  The claims in the Application omit limitations and elements from claims 4 and 24 of ‘214, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).
Claim 10 does not correspond to the ‘214 patent, however it is an obvious modification to claim 7 of the ‘214 patent.  This claim in the Application omits limitations and elements from claim 7 of ‘214, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).
Claim 11 does not correspond to the ‘214 patent, however it is an obvious modification to claim 1 of the ‘214 patent.  This claim in the Application omit limitations and elements from claim 1 of ‘214, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).
Claim 13 does not correspond to the ‘214 patent, however it is an obvious modification to claim 13 of the ‘214 patent.  This claim in the Application omit limitations and elements from claim 13 of ‘214, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).
Claim 14 does not correspond to the ‘214 patent, however it is an obvious modification to claim 12 of the ‘214 patent.  This claim in the Application omit limitations and elements from claim 12 of ‘214, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).
Claims 15 and 17 do not correspond to the ‘214 patent, however they are an obvious modification to claim 26 of the ‘214 patent.  First, this claims in the Application omit limitations and elements from claim 26 of ‘214, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965). Second, limitations in claims of this Application are generic to fully encompass elements from claim 26 of ‘214 (e.g. object (this claim) is generic to pedestrian in (claim 26 of ‘214)), therefore these fully encompass the conflicting claim limitations and are anticipated. 
Claim 16 does not correspond to the ‘214 patent, however it is an obvious modification to claim 27 of the ‘214 patent.  First, this claim in the Application omit limitations and elements from claim 27 of ‘214, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965). Second, limitations in claims of this Application are generic to fully encompass elements from claim 27 of ‘214 (e.g. object (this claim) is generic to pedestrian in (claim 27 of ‘214)), therefore these fully encompass the conflicting claim limitations and are anticipated. 
Claim 18 does not correspond to the ‘214 patent, however it is an obvious modification to claim 5 of the ‘214 patent.  This claim in the Application omits limitations and elements from claim 5 of ‘214, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).
Claim 19 does not correspond to the ‘214 patent, however it is an obvious modification to claim 6 of the ‘214 patent.  This claim in the Application omits limitations and elements from claim 6 of ‘214, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).
Claims 2 and 10-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6, 9, 11, 14-15 and 17 of U.S. Patent No. 10,521,665 B2 (hereinafter ‘665).
Claims 2 and 10-21:
Claims 2, 12 and 20-21 do not correspond to the ‘665 patent, however they are each an obvious modification to claims 2 and 5 of the ‘665 patent.  These claims in the Application omit limitations and elements from claims 2 and 5 of ‘665, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965). 
Claim 10 does not correspond to the ‘665 patent, however it is an obvious modification to claims 3 and 5 of the ‘665 patent. This claim in the Application omits limitations and elements from claims 3 and 5 of ‘665, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  
Claim 11 does not correspond to the ‘665 patent, however it is an obvious modification to claims 2 and 6 of the ‘665 patent. This claim in the Application omits limitations and elements from claims 2 and 6 of ‘665, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  
Claim 13 does not correspond to the ‘665 patent, however it is an obvious modification to claims 2, 5, and 11, of the ‘665 patent. This claim in the Application omits limitations and elements from claims 2, 5, and 11 of ‘665, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  
Claim 14 does not does not correspond to the ‘665 patent, however it is an obvious modification to claims 2, 5, and 9, of the ‘665 patent. This claim in the Application omits limitations and elements from claims 2, 5, and 9 of ‘665, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965). 
Claims 15 and 17 do not correspond to the ‘665 patent, however they an obvious modification to claims 2, 5, and 14, of the ‘665 patent. These claims in the Application omit limitations and elements from claims 2, 5, and 14 of ‘665, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  
Claim 16 does not does not correspond to the ‘665 patent, however it is an obvious modification to claims 2, 5, 14, and 15 of the ‘665 patent. First, apply the same modifications as described above regarding claim 15. Second, this claim in the Application omits limitations and elements from claims 2, 5, 14, and 15 of ‘665, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  
Claims 18-19 do not correspond to the ‘665 patent, however they are an obvious modification to claims 2, 5, and 17 and of the ‘665 patent.  These claims in the Application omit limitations and elements from claims 2, 5, and 17 of ‘665, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965). 
Claims 3-7, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5, and 10-11 of U.S. Patent No. 10,521,665 B2 (hereinafter ‘665) in view of US patent application publication US patent application publication 2004/0222904 A1 to Ciolli.
Claims 3-7 and 9:
Claim 3 does not correspond to the ‘665 patent, however it is an obvious modification to claims 2 and 5 of the ‘665 patent. First, this claim in the Application omits limitations and elements from claims 2 and 5 of ‘665, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  Second, claims 2 and 5 of ‘665 do not include the feature of receiving from a first camera having a first field of view. However, this is an obvious variation and Ciolli teaches this limitation (Ciolli Fig 1, ¶[0036-37], ¶[0040]) and one of ordinary skill in the art would make these modifications to ‘665 with the motivation of “detecting vehicle presence and movement through the region and for providing an indication of a violation” (Ciolli ¶[0024]).
Claim 4 does not correspond to the ‘665 patent, however it is an obvious modification to claims 2 and 5 of the ‘665 patent. First, apply the same modifications as described above regarding claim 3.  Second, this claim in the Application omits limitations and elements from claims and 5 of ‘665, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  Third, claims 2 and 5 of ‘665 do not include the feature of the at least one other of the plurality of first images and the at least two other of the plurality of first images are received from a second camera having a second field of view different from the first field of view and partially overlaps with the first field of view. However, this is an obvious variation and Ciolli teaches this limitation (Ciolli Fig 1, ¶[0036], ¶[0115-117], ¶[0119]) and one of ordinary skill in the art would make these modifications to ‘665 with the motivation of “detecting vehicle presence and movement through the region and for providing an indication of a violation” (Ciolli ¶[0024]).
Claim 5 does not correspond to the ‘665 patent, however it is an obvious modification to claims 2 and 5 of the ‘665 patent. First, this claim in the Application omits limitations and elements from claims 2 and 5 of ‘665, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  Second, claims 2 and 5 of ‘665 do not include the feature of receiving from a first camera having a first field of view; and the at least one other of the plurality of first images and the at least two other of the plurality of first images are received from a second camera having a second field of view different from the first field of view and partially overlaps with the first field of view. However, this is an obvious variation and Ciolli teaches these limitation (Ciolli Fig 1, ¶[0036-37], ¶[0040], ¶[0115-117], ¶[0119]) and one of ordinary skill in the art would make these modifications to ‘665 with the motivation of “detecting vehicle presence and movement through the region and for providing an indication of a violation” (Ciolli ¶[0024]).
Claim 6 does not correspond to the ‘665 patent, however it is an obvious modification to claims 2, 5, and 10 of the ‘665 patent. First, apply the same modifications as described above regarding claim 5.  
Second, this claim in the Application omits limitations and elements from claims 2, 5, and 10 of ‘665, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  
Claim 7 does not correspond to the ‘665 patent, however it is an obvious modification to claims 2, 5, and 10 of the ‘665 patent. First, apply the same modifications as described above regarding claim 6.  
Second, this claim in the Application omits limitations and elements from claims 2, 5, and 10 of ‘665, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  
Claim 9 does not correspond to the ‘665 patent, however it is an obvious modification to claims 2, 5, and 11 of the ‘665 patent. First, apply the same modifications as described above regarding claim 6.  
Second, this claim in the Application omits limitations and elements from claims 2, 5, and 11 of ‘665, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5, and 11  of U.S. Patent No. 10,521,665 B2 (hereinafter ‘665) in view of US patent application publication US patent application publication 2004/0222904 A1 to Ciolli in view of US patent publication 6,140,941 to Dwyer et al.
Claim 8:
Claim 8 does not correspond to the ‘665 patent, however it is an obvious modification to claims 2 and 5 of the ‘665 patent. First, this claim in the Application omits limitations and elements from claims 2 and 5 of ‘665, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  Second, claims 2 and 5 of ‘665 do not include the feature of receiving from a first camera having a first field of view; and the at least one other of the plurality of first images and the at least two other of the plurality of first images are received from a second camera having a second field of view different from the first field of view and partially overlaps with the first field of view. However, this is an obvious variation and Ciolli teaches these limitation (Ciolli Fig 1, ¶[0036-37], ¶[0040], ¶[0115-117], ¶[0119]) and one of ordinary skill in the art would make these modifications to ‘665 with the motivation of “detecting vehicle presence and movement through the region and for providing an indication of a violation” (Ciolli ¶[0024]). Third, claims 2 and 5 of ‘665 do not include the feature of receiving the unique identifier of the first object. However, this is an obvious variation and Dwyer teaches these limitation (Dwyer Fig 2a-2b, col 4 ln 10-37, col 8 ln 37-46) and one of ordinary skill in the art would make these modifications to ‘665 with the motivation to “track[] vehicles in multiple lanes using transponders and cameras eliminate the need for vehicles to stop or reduce speed for fee collection” (Dwyer col 10 ln 45-47).
Claims 2-3, 12-14, and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 27 of U.S. Patent No. 8,982,213 B2 (hereinafter ‘213).
Claims 2-3, 12-14, and 20-21:
Claims 2, 12-14, and 20-21 do not correspond to the ‘213 patent, however they are each an obvious modification to claim 1 of the ‘213 patent.  First, these claims in the Application omit limitations and elements from claim 1 of ‘213, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965). Second, limitations in claims of this Application are generic to fully encompass elements from claim 1 of ‘213 (e.g. first object (this claim) is generic to first vehicle (claim 1 of ‘213); determining… that the first object is moving (this claim) is generic to determining… that the first vehicle is traversing the roadway between the first portion and the second portion (claim 1 of ‘213)), therefore these fully encompass the conflicting claim limitations and are anticipated.  
Claim 3 does not correspond to the ‘213 patent, however it is an obvious modification to claim 27 of the ‘213.  This claim in the Application omits limitations and elements from claim 27 of ‘213, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  Second, limitations in this claim of the Application are generic to fully encompass elements from claim 27 of ‘213 (e.g. first object (this claim) is generic to first vehicle (claim 27 of ‘213); determining… that the first object is moving (this claim) is generic to determining… that the first vehicle is traversing the roadway between the first portion and the second portion (claim 27 of ‘213)), therefore these fully encompass the conflicting claim limitations and are anticipated.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No. 8,982,213 B2 (hereinafter ‘213) in view of US patent application publication US patent application publication 2004/0222904 A1 to Ciolli.
Claim 4:
Claim 4 does not correspond to the ‘213 patent, however it is an obvious modification to claim 27 of the ‘213 patent.  First, this claim in the Application omits limitations and elements from claim 27 of ‘213, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  Second, limitations in this claim of the Application are generic to fully encompass elements from claim 27 of ‘213 (e.g. first object (this claim) is generic to first vehicle (claim 27 of ‘213); determining… that the first object is moving (this claim) is generic to determining… that the first vehicle is traversing the roadway between the first portion and the second portion (claim 27 of ‘213)), therefore these fully encompass the conflicting claim limitations and are anticipated.  Third, claim 27 of ‘213 does not include the features of the second field of view partially overlaps with the firs field of view. However, this is an obvious variation and Ciolli teaches these limitations (Ciolli Fig 1, ¶[0036], ¶[0115-117], ¶[0119]) and one of ordinary skill in the art would make these modifications to ‘213 with the motivation of “detecting vehicle presence and movement through the region and for providing an indication of a violation” (Ciolli ¶[0024]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628